Citation Nr: 1014886	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-00 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Entitlement to service connection for fibromyalgia and 
chronic fatigue syndrome, including as due to undiagnosed 
illness.

2.	Entitlement to service connection for irritable bowel 
syndrome, including as due to undiagnosed illness. 

3.	Entitlement to service connection for osteoporosis, as 
secondary to a service-connected lumbosacral spine disorder.

4.	Entitlement to an increased rating for degenerative 
changes of the lumbosacral spine with disc protrusion, L4-5 
and L5-S1, initially evaluated at 20 percent prior to 
November 16, 2000, and at 40 percent since then. 

5.	Entitlement to an initial compensable rating for tinea 
pedis. 

6.	Entitlement to an initial rating higher than 20 percent 
for cervical spine strain. 

7.	Entitlement to a higher rating than 10 percent for left 
lower extremity radicular symptoms. 

8.	Entitlement to a compensable rating for head injury with 
subdural hematoma.

9.	Entitlement to an effective date prior to September 6, 
2001 for the grant of service connection for tinea pedis. 

10.	Entitlement to an effective date prior to November 16, 
2000 for the award of a     40 percent evaluation for 
degenerative changes of the lumbosacral spine with disc 
protrusion, L4-5 and L5-S1.

11.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel










INTRODUCTION

The Veteran served on active duty from March 1987 to June 
1998.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
San Diego, California, and White River Junction, Vermont. 
Jurisdiction over this case was later transferred to the RO 
in Togus, Maine. 

Regarding the claims on appeal for increased ratings for 
already service-connected disabilities, those claims 
pertaining to a lumbosacral spine disorder, tinea pedis, and 
cervical spine strain are for higher initial evaluations 
following the original grant of service connection. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)       
(when a veteran appeals the initial rating for a disability, 
VA must consider the propriety of a "staged" rating based 
on changes in the degree of severity of it since the 
effective date of service connection).

During pendency of the appeal, a May 2008 RO rating decision 
granted a then pending claim for service connection for 
sinusitis. The Veteran has not appealed from the initial 
rating or effective date, and hence this claim has been 
resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

There are other matters which while not currently on appeal, 
require attention on the part of the Agency of Original 
Jurisdiction (AOJ). First, the Veteran previously filed 
claims for service connection for an eye condition, abnormal 
liver function, and a skin condition (other than tinea pedis) 
which the RO denied pursuant to a January 2005 rating 
decision. In February 2005,            the Veteran filed a 
timely Notice of Disagreement (NOD) with that decision. 
However, a June 2005 Decision Review Officer (DRO) conference 
report indicates that the Veteran decided to withdraw his NOD 
as to each of these claims, as well as withdraw an as yet 
unadjudicated claim for service connection for a disability 
due to asbestos exposure. This notwithstanding,      in June 
2006 correspondence the Veteran alleged that he never 
withdrew the prosecution of any of these matters, and that 
the DRO conference report was entirely erroneous. In view of 
this discrepancy, the Board refers the issues deemed 
"withdrawn" from appeal and the issue of service connection 
for a disability manifested by asbestos exposure to the AOJ 
to address the Veteran's allegations that the matters should 
have remained under review.  

There are additional issues which have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction. This consists of an earlier effective 
date for the grant of service connection for gastroesophageal 
reflux disease; increased rating and earlier effective date 
for depression; and earlier effective date for the award of 
Special Monthly Compensation (SMC) due to loss of use of a 
creative organ. The Board does not have jurisdiction over 
these matters, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

Through the VA Form 9s (Substantive Appeals) provided in 
furtherance of the claims on appeal at various stages of this 
case, the Veteran has indicated that he is requesting a 
Travel Board hearing at the RO before a Veterans Law Judge. 

On a December 2005 VA Form 9 the Veteran indicated his appeal 
of the issues of service connection for fibromyalgia and 
chronic fatigue syndrome, and irritable bowel syndrome; a 
compensable evaluation for head injury with subdural 
hematoma; an earlier effective date for a 40 percent rating 
for a lumbosacral spine disorder; and a TDIU. He checked the 
appropriate designation on that form for requesting a Travel 
Board hearing.  

The Veteran's January 2007 VA Form 9 perfected an appeal as 
to the issues of an increased rating for tinea pedis, and 
earlier effective date for tinea pedis. He again selected the 
designation for when a Travel Board hearing is requested.
As there is indication the Veteran wants a Travel Board 
hearing, and such hearings are scheduled directly by the RO, 
the case is therefore being remanded to the RO for this 
purpose. 

It is further considered essential that the RO issue an 
updated Supplemental Statement of the Case (SSOC) in this 
appeal as a matter of procedural due process. The record 
reflects that the Veteran has completed his appeal to the 
Board                  in various stages -- there were 
several Statements of the Case (SOCs) issued that eventually 
covered all 11 issues on appeal, the most recent comprised of 
a      August 2007 SOC addressing claims for service 
connection for osteoporosis, and an increased rating for left 
lower extremity radicular symptoms. Since the August 2007 
SOC, there has been significant new evidence added to the 
claims file. This consists of extensive records of VA and 
private outpatient treatment, the reports of several VA 
Compensation and Pension examinations, and medical journal 
articles provided by the Veteran.

Under applicable law, the Board may not consider newly-
submitted evidence in the first instance unless the claimant 
has waived initial consideration by the appropriate Agency of 
Original Jurisdiction (in this instance, the RO). See 38 
C.F.R. §§ 19.37, 20.1304 (2009). Consequently, the RO should 
issue a revised SSOC that addresses the newly received 
evidence obtained in this case. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
earliest opportunity, and notify him, and 
his representative, of the date, time and 
location of this hearing. Place a copy of 
this letter in the claims file. If, for 
whatever reason, he changes his mind and 
withdraws his request for this hearing or 
does not appear for it on the date 
scheduled, also document this in the 
claims file.


2.	Readjudicate the claims on appeal based 
upon consideration of all additional 
evidence received since   the issuance of 
the SOCs addressing each of these matters.          
If the benefits sought on appeal remain 
denied, furnish  the Veteran an 
appropriate Supplemental Statement of the 
Case (SSOC) and afford him an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



